Per Curiam. Richard Francis Barr was convicted of rape. His counsel, Kenneth Fuchs, filed a notice of appeal on December 5, 1997. An order was entered by the circuit court on December 11, 1997, relieving Mr. Fuchs as Mr. Barr’s counsel. The record was lodged with this Court on March 18, 1998. Mr. Barr’s brief was due April 20, 1998, but it has yet to be filed. The State has moved to dismiss the appeal for failure of Mr. Barr to file a brief. A response to the motion was filed by Mr. Fuchs who stated that he had been relieved and suggesting that counsel be appointed to handle the appeal of Mr. Barr who is indigent.  We decline to dismiss the appeal. Arkansas R. App. P. — Criminal 16 provides: Trial Counsel, whether retained or court appointed, shall continue to represent a convicted defendant throughout any appeal to the Arkansas Supreme Court, unless permitted by the trial court or the Arkansas Supreme Court to withdraw in the interest of justice or for other sufficient cause. After the notice of appeal of a judgment of conviction has been filed, the Supreme Court shall have exclusive jurisdiction to relieve counsel and appoint new counsel. [Emphasis supplied.] Mr. Fuchs remains the counsel of record in this Court for Mr. Barr. The Clerk will set a briefing schedule.